DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ting Ting Liu, (reg.# 76,256) on 03/25/2022.
	Please Amend the Claims as Follows:
A method of manufacturing a low temperature polysilicon thin film, comprising the steps of:	
forming a buffer layer on a substrate;
roughening the buffer layer to form pores on a surface of the buffer layer;
forming a silicon layer on the buffer layer;
roughening a surface of the silicon layer to form an uneven surface as a recrystallization growth space; and
annealing the silicon layer to form a polysilicon layer, and a partial silicon material of the polysilicon layer is formed in the recrystallization growth space, wherein the partial silicon material of the polysilicon layer is filled into the pores.
	12. (Currently Amended) A method of manufacturing a low temperature polysilicon thin film transistor, comprising the steps of:
	forming a buffer layer on a substrate;
	roughening the buffer layer to form pores on a surface of the buffer layer;
	forming a silicon layer on the buffer layer;
	roughening a surface of the silicon layer to form an uneven surface as a recrystallization growth space;
	annealing the silicon layer to form a polysilicon layer, and a partial silicon material of the polysilicon layer is formed in the recrystallization growth space;
	forming a gate insulating layer on the polysilicon layer;
	forming a gate on the gate insulating layer; and
	forming a source electrode and a drain electrode, wherein the source electrode and the drain electrode are electrically connected to the polysilicon layer, wherein the partial silicon material of the polysilicon layer is filled into the pores.
 
Response to Arguments
Applicant’s arguments on page 2, filed 03/14/2022, in view of the Claims’ amendment and have been fully considered and are persuasive.  The rejection of Claims 1 and 12 has been withdrawn. 
 
Allowable Subject Matter
Claims 1, 2, 8, 9, 12, 13 and18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including roughening the buffer layer to form pores on a surface of the buffer layer; and wherein the partial silicon material of the polysilicon layer is filled into the pores, as disclosed in Claims 1 and 12.
In the instant case, Wang et al. (US 2015/0091010) disclose a method for forming low-temperature polysilicon thin film, a thin film transistor and a display device are provided. The method for forming low-temperature polysilicon thin film comprises: depositing an amorphous silicon thin film on a base substrate; covering the amorphous silicon thin film with an anti-reflective optical film; performing photolithography and etching on the anti-reflective optical film such that light condensing structures are provided in an array on the anti-reflective optical film; and irradiating the amorphous silicon thin film with the anti-reflective optical film covered by laser light such that the amorphous silicon film is converted into the low-temperature polysilicon thin film. The method may improve the grain size and uniformity of the low-temperature polysilicon thin film, make full use of the energy of the incident laser light, facilitate the reduction of the production cost of the low-temperature polysilicon thin film, and improve the performance of the low-temperature polysilicon thin film transistor.
Tsao et al. (US 2004/0157382) disclose a diffusion barrier multi-layer structure for a TFT LCD by the low temperature polysilicon process and the process for fabricating thereof are disclosed. By increasing the coarseness between two layers of the diffusion barrier multi-layer structure with a plasma treatment, or by forming a loose and porous impurity collecting layer between two layers of the diffusion barrier multi-layer structure to trap the impurity atoms, the impurity diffusion can be effectively obstructed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https://www.uspto.gov/patents/docx   for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898